PER CURIAM.
The appellant was convicted of a third degree felony under section 893.13(l)(a)2, Florida Statutes (1991). The appellant argues that the petition for delinquency only charged him with a first degree misdemeanor, and, therefore, the trial court erred in convicting him of a third degree felony. We agree and reverse. See Michutka v. State, 506 So.2d 1 (Fla. 1st DCA 1986); Fike v. State, 455 So.2d 628 (Fla. 5th DCA 1984), approved 474 So.2d 1192 (Fla.1985); Young v. State, 439 So.2d 306 (Fla. 5th DCA 1983); Boley v. State, 273 So.2d 109 (Fla. 4th DCA 1973). On remand, the trial court is instructed to enter the proper judgment.
REVERSED AND REMANDED.
ANSTEAD, GUNTHER and POLEN, JJ„ concur.